Appellate Case: 21-6136     Document: 010110695875       Date Filed: 06/13/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           June 13, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 21-6136
                                                     (D.C. No. 5:21-CR-00072-J-1)
  DELWYNN WYNDELL HILL, III,                                 (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON, Circuit Judges.
                    _________________________________

       Defendant Delwynn Wyndell Hill, III pleaded guilty to one count of being a

 prohibited person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(8).

 The district court sentenced Hill to a term of imprisonment of twelve months and a

 day, plus a three-year term of supervised release. Hill filed a timely notice of appeal,

 but his counsel has since filed a brief pursuant to Anders v. California, 386 U.S. 738

 (1967), asserting that there are no non-frivolous grounds on which Hill can appeal.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-6136    Document: 010110695875        Date Filed: 06/13/2022    Page: 2



 Hill’s counsel also moves to withdraw. Exercising jurisdiction pursuant to 28 U.S.C.

 § 1291, we agree with Hill’s counsel that the record contains no non-frivolous

 grounds on which Hill can appeal either his conviction or sentence. As a result, we

 grant counsel’s motion to withdraw and dismiss the appeal.

                                             I

        On January 30, 2021, officers from the Oklahoma City Police Department

 (OCPD) responded to a reported domestic violence incident at an apartment complex.

 When the officers arrived on the scene, they observed and then made contact with a

 man, later identified as Hill, who was kicking the door of the apartment. Upon

 questioning by the officers, Hill told them that he believed that his girlfriend was

 inside the apartment with another male, and that he was kicking on the apartment

 door to get her attention. Hill also informed the officers that he had an active order

 of protection against him, but that the order of protection did involve his current

 girlfriend.

        During the course of the encounter, Hill informed the officers that he was in

 possession of a firearm. The officers recovered a firearm and a loaded six-round

 magazine from Hill’s right jacket pocket.

        Following the encounter, the officers confirmed that Hill was subject to a Final

 Order of Protection issued by an Oklahoma state district court, in Hill’s presence, on

 August 21, 2018, and extending through August 21, 2023. The Final Order of

 Protection found that Hill was the father of the petitioner’s child. ROA, Vol. I at 25.

 Although the Final Order of Protection expressly indicated that the state district court

                                             2
Appellate Case: 21-6136     Document: 010110695875         Date Filed: 06/13/2022       Page: 3



 made “NO FINDING OF DOMESTIC ABUSE AND/OR STALKING OF

 INTIMATE PARTNER OR CHILD,” it nevertheless expressly prohibited Hill from

 injuring, abusing, sexually assaulting, molesting, harassing, stalking, threatening, or

 otherwise interfering with the petitioner. Id. at 26. The Final Order of Protection

 also prohibited Hill from using, attempting to use, or threatening to use physical

 force against the petitioner, and it prohibited him from engaging in other conduct that

 would place the petitioner in reasonable fear of bodily injury to herself, members of

 her household, or her relatives.

                                             II

        On March 16, a federal grand jury in the United States District Court for the

 Western District of Oklahoma indicted Hill on one count of possessing a firearm

 while subject to a protective order, in violation of 18 U.S.C. § 922(g)(8). After

 unsuccessfully moving to dismiss the charge, Hill entered an unconditional plea of

 guilty to the charge, without the benefit of a written plea agreement. In his written

 petition to enter a plea of guilty, Hill described the actions that gave rise to the

 offense: “On January 30, 2021 in Oklahoma County, I knowingly possessed a

 firearm. At the time, I knew I was subject to protective order DO-18-1984 in

 Oklahoma County. The gun travelled across state lines.” Id. at 77.

        The probation office prepared a presentence investigation report (PSR) that

 was submitted to the district court and the parties. The PSR calculated Hill’s total

 offense level by first applying a base offense level of 14 pursuant to U.S.S.G.

 § 2K2.1(a)(6), and then applying a two-level reduction pursuant to U.S.S.G.

                                              3
Appellate Case: 21-6136    Document: 010110695875         Date Filed: 06/13/2022    Page: 4



 § 3E1.1(a) for Hill’s acceptance of responsibility for the offense. The PSR then

 calculated Hill’s criminal history score to be two and his criminal history category to

 be II. Together, the total offense level of 12 and the criminal history category of II

 resulted in an advisory Guidelines sentencing range of 12 to 18 months. Hill

 objected to certain factual statements in the PSR, but did not object to the PSR’s

 calculation of his total offense level, his criminal history category, or his Guidelines

 sentencing range. Hill also filed a motion for downward variance, asking the district

 court to “fashion a sentence of time served.” Id. at 143.

       The district court sentenced Hill on October 5, 2021. At the outset of the

 sentencing hearing, the district court adopted the PSR’s Guidelines calculations after

 confirming that neither party objected to those calculations. The district court denied

 Hill’s motion for a downward variance to time served, concluding “that a more robust

 sentence [wa]s warranted . . . to help [Hill] better appreciate the seriousness of [his]

 offense” and “to protect the public from further crimes at [his] hands and to deter

 [him] from further criminal conduct.” Id., Vol. III at 23. Ultimately, the district

 court sentenced Hill to a term of imprisonment of “12 months and one day,” to be

 followed by a three-year term of supervised release. Id. at 25.

       Hill, through counsel, filed a timely notice of appeal following the district

 court’s entry of final judgment. Hill’s counsel has since filed an Anders brief stating

 that this appeal presents no non-frivolous grounds for reversal. Hill’s counsel has

 also moved to withdraw from the case.



                                             4
Appellate Case: 21-6136    Document: 010110695875        Date Filed: 06/13/2022      Page: 5



                                            II

       Anders provides that

       [i]f counsel finds [the defendant’s] case to be wholly frivolous, after a
       conscientious examination of it, he should so advise the court and
       request permission to withdraw. That request must, however, be
       accompanied by a brief referring to anything in the record that might
       arguably support the appeal . . . . [T]he court—not counsel—then
       proceeds, after a full examination of all the proceedings, to decide
       whether the case is wholly frivolous. If it so finds it may grant
       counsel’s request to withdraw and dismiss the appeal . . . .

 386 U.S. at 744. When counsel submits an Anders brief, we review the record de

 novo to determine whether there are non-frivolous grounds for appeal. See United

 States v. Leon, 476 F.3d 829, 832 (10th Cir. 2007) (per curiam).

       Having conducted a de novo review of the record now before us, we agree

 with Hill’s counsel that there are no non-frivolous grounds for appeal. Turning first

 to Hill’s conviction, Hill’s written plea statement conceded all of the essential

 elements required to convict him of violating 18 U.S.C. § 922(g)(8). Specifically,

 Hill conceded that, at the time of the offense, he knew (1) that he possessed a

 firearm, and (2) that he was subject to a protective order issued by an Oklahoma state

 court. See United States v. Kaspereit, 994 F.3d 1202, 1208 (10th Cir. 2021)

 (outlining essential elements of § 922(g)(8) violation). Further, nothing in the record

 provides a viable basis for an affirmative defense to the § 922(g)(8) charge.

       Turning to Hill’s sentence, Hill’s counsel asserts in his Anders brief that this

 court “may want to review whether . . . Hill’s within guideline sentence was

 procedurally or substantively unreasonable.” Aplt. Br. at 1. In terms of procedural


                                            5
Appellate Case: 21-6136    Document: 010110695875        Date Filed: 06/13/2022     Page: 6



 reasonableness, we note that the Guidelines calculations were straightforward and not

 disputed by either party. And, because Hill did not challenge the district court’s

 calculation of his advisory Guidelines sentencing range, any procedural challenges

 that he might raise on appeal would be subject to review only for plain error. See

 United States v. Ruby, 706 F.3d 1221, 1225–26 (10th Cir. 2013). As a result, we

 conclude that Hill cannot raise a non-frivolous challenge to the procedural

 reasonableness of his sentence.

       As for substantive reasonableness, that “addresses whether the length of the

 sentence is reasonable given all the circumstances of the case in light of the factors

 set forth in 18 U.S.C. § 3553(a).” United States v. Miller, 978 F.3d 746, 753 (10th

 Cir. 2020). A within-Guidelines sentence, such as the one imposed by the district

 court in this case, is presumed to be substantively reasonable. United States v.

 Henson, 9 F.4th 1258, 1288 (10th Cir. 2021). Having examined the record, including

 the PSR and the transcript of the sentencing hearing, nothing persuades us that Hill

 could make a non-frivolous argument that could overcome this presumption of

 reasonableness.

                                            III

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Circuit Judge


                                            6